SCIRE FACIAS by a justice of the peace, to show cause why an execution should not issue on a judgment, rendered by his predecessor in office against the defendant. Plea, payment. Judgment for the plaintiff, and an appeal to the Circuit Court.
Held, that, on the trial in the Circuit Court, the defendant might prove by parol that he had paid the judgment to the justice before whom it was rendered,—it being proved that, at the time of the payment, the justice was in office and had the docket in his possession, but that he had made no entry in it of the payment.